Name: Commission Regulation (EC) No 690/2009 of 30 July 2009 amending Regulation (EC) No 216/2008 of the European Parliament and the Council on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (Text with EEA relevance)
 Type: Regulation
 Subject Matter: air and space transport;  transport policy;  EU institutions and European civil service
 Date Published: nan

 31.7.2009 EN Official Journal of the European Union L 199/6 COMMISSION REGULATION (EC) No 690/2009 of 30 July 2009 amending Regulation (EC) No 216/2008 of the European Parliament and the Council on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, in particular Article 80(2) thereof, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 6(2) thereof, Whereas: (1) Article 6(1) of Regulation (EC) No 216/2008 requires products, parts and appliances to comply with the environmental protection requirements of Annex 16 to the Convention on International Civil Aviation (hereinafter Chicago Convention) as issued on 24 November 2005 for Volumes I and II, except for its Appendices. (2) Annexe 16 of the Chicago Convention has been amended since the adoption of Regulation (EC) No 216/2008, with the incorporation of amendment 9 of Volume I and Amendment 6 of Volume II of 7 March 2008, both applicable since 20 November 2008. (3) The measures provided for in this Regulation are based on the opinion issued by the European Aviation Safety Agency (hereinafter the Agency) in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. The Agency has advised that Regulation (EC) No 216/2008 should be amended in order to reflect the changes to the Chicago Convention. (4) Regulation (EC) No 216/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of the Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Article 6(1) of Regulation (EC) No 216/2008 is replaced by the following: 1. Products, parts and appliances shall comply with the environmental protection requirements contained in Amendment 9 of Volume I and in Amendment 6 of Volume II of Annex 16 to the Chicago Convention as applicable on 20 November 2008, except for the Appendices to Annex 16. Article 2 This Regulation shall enter into force the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 79, 19.3.2008, p. 1.